COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-176-CV



IN RE RICHARD L. THOMAS, JR.	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and the “State's Response to Pro Se Petition for Writ of Mandamus” and is of the opinion that relief should be denied.  It has come to the court's attention that the respondent has appointed counsel to represent Relator, and it appears that the trial court is also going to rule on Relator's motion for DNA testing.  Accordingly, relator's petition for writ of mandamus is denied.



PER CURIAM





PANEL B:	WALKER, DAY, and LIVINGSTON, JJ.



DELIVERED: July 10, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.